Name: Commission Regulation (EC) No 87/1999 of 14 January 1999 amending Regulation (EEC) No 1722/93 laying down detailed rules for the application of Council Regulations (EEC) No 1766/92 and (EEC) No 1418/76 concerning production refunds in the cereals and rice sectors respectively
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31999R0087Commission Regulation (EC) No 87/1999 of 14 January 1999 amending Regulation (EEC) No 1722/93 laying down detailed rules for the application of Council Regulations (EEC) No 1766/92 and (EEC) No 1418/76 concerning production refunds in the cereals and rice sectors respectively Official Journal L 009 , 15/01/1999 P. 0008 - 0013COMMISSION REGULATION (EC) No 87/1999 of 14 January 1999 amending Regulation (EEC) No 1722/93 laying down detailed rules for the application of Council Regulations (EEC) No 1766/92 and (EEC) No 1418/76 concerning production refunds in the cereals and rice sectors respectively THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 7(3) thereof,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (3), as last amended by Regulation (EC) No 2072/98 (4), and in particular Article 7 thereof,Whereas Annexes I and II to Commission Regulation (EEC) No 1722/93 (5), as last amended by Regulation (EC) No 1011/98 (6), list the products for which starch attracting production refunds is used and the basic starches and/or their derivatives which can be used; whereas certain CN codes and the relevant descriptions in those Annexes no longer correspond to Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (7), as last amended by Commission Regulation (EC) No 2261/98 (8);Whereas the Annexes to Regulation (EEC) No 1722/93 should be amended accordingly;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 Annexes I and II to Regulation (EEC) No 1722/93 are hereby replaced by the text in the Annex to this Regulation.Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 January 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 181, 1. 7. 1992, p. 21.(2) OJ L 126, 24. 5. 1996, p. 37.(3) OJ L 329, 30. 12. 1995, p. 18.(4) OJ L 265, 30. 9. 1998, p. 4.(5) OJ L 159, 1. 7. 1993, p. 112.(6) OJ L 145, 15. 5. 1998, p. 11.(7) OJ L 256, 7. 9. 1987, p. 1.(8) OJ L 292, 30. 10. 1998, p. 1.ANNEX 'ANNEX I>TABLE>ANNEX II>TABLE>`